Citation Nr: 0111398	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of surgery provided by the 
Department of Veterans Affairs for decubitus ulceration.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability resulting from 
catheterization provided by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at an RO hearing in 
September 1998. 


REMAND

With regard to the PTSD claim, the veteran has reported a 
number of stressors, including a 1973 plane crash involving a 
C-130 at the Naval Air Station in Guam.  He indicated that he 
participated in the rescue efforts and that the incident 
resulted in fatalities.  Information from the U. S. Armed 
Services Center for Research and of Unit Records (USASCRUR) 
in May 1998 reflects that a 1973 unit history for NAS Agana, 
Guam, could not be located.  

In light of the detailed description of the plane crash 
provided by the veteran, additional development is warranted 
in order to determine whether the crash occurred and the 
nature of the veteran's involvement in that incident.  
Additional development should include contacting the Naval 
Historical Center in order to obtain information concerning 
any plane crashes that may have occurred in NAS Agana, Guam. 

With regard to the two claims for compensation under 38 
U.S.C.A. § 1151 based on additional disability resulting from 
VA medical treatment, the Board notes that the current 
version of Title 38, United States Code § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability, but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  The veteran 
filed the claims in question in December 1996.  Therefore, 
the only issue before the Board is whether the veteran 
sustained additional disability as the result of VA medical 
treatment.

These issues involve complex medical determinations, and the 
Board believes that additional development of the medical 
evidence is necessary to allow for informed appellate review. 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In view of the need for additional RO action as 
outlined above, the claims file should also be reviewed and 
appropriate action undertaken to ensure compliance with the 
provisions of this new legislation.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take appropriate action to ensure 
compliance with the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should contact the Naval 
Historical Center, 805 Kidder Breeze, 
South East, Washington Navy Yard, 
Washington, DC  20374-5060 and should 
request a unit history for NAS Agana, 
Guam, for 1973, as well as any other 
information concerning a claimed air 
plane crash that allegedly occurred on 
the base in 1973.  

3.  Following the completion of all 
required stressor development, the RO 
must prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

4.  If and only if a claimed stressor is 
verified, the veteran should be afforded 
an examination by a psychiatrist to 
determine whether the veteran suffers 
from post-traumatic stress disorder and, 
if so, whether post-traumatic stress 
disorder is related to a verified 
stressor.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in a diagnosis of 
post-traumatic stress disorder.  The 
examiner must determine whether the 
diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If the 
diagnostic criteria for post-traumatic 
stress disorder are not satisfied, the 
examiner should so indicate.  If a 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should indicate whether post-
traumatic stress disorder is attributable 
to the stressor(s) which have been 
verified by the RO.

5.  The veteran should then be scheduled 
for a special VA examination or 
examinations to ascertain whether he 
suffers from additional disability 
resulting from the 1989 VA surgery for 
treatment of decubitus ulceration and 
from the 1996 treatment for blockage of 
the stoma.  It is imperative that the 
claims file with all pertinent treatment 
records are reviewed by the examiner(s) 
in connection with the examination.  
After reviewing the medical records and 
examining the veteran, the examiner(s) 
should clearly report whether additional 
disability resulted from the procedures 
in question and also whether any 
resulting additional disability should be 
considered the necessary consequences of 
the procedures; that is, that the 
conditions in question were certain to 
result from or were intended to result 
from the procedures.  

6.  The RO should then review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing each 
issue which remains denied.  After the 
veteran and his representative are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure that the Board's 
decision is ensure an adequate record for appellate review.  
The veteran and his representative are free to submit any 
additional evidence or argument in connection with the 
matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369, 373 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 

